     Case 2:17-cv-00649-TLN-CKD Document 11 Filed 03/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGE JOHN BOURAS,                                 No. 2:17-cv-0649 TLN CKD P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14   MICHAEL MARTEL,
15                       Respondent.
16

17           On January 11, 2021, petitioner was ordered to show cause why this action should not be

18   dismissed. Petitioner was warned that failure to respond to the order to show cause would result

19   in a recommendation that this action be dismissed. The time for responding to the order to show

20   cause has expired and petitioner has not responded.

21           Although it appears from the file that petitioner’s copy of the order to show cause was

22   returned, petitioner was properly served. It is the petitioner’s responsibility to keep the court

23   apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents

24   at the record address of the party is fully effective.

25   /////

26   /////

27   /////

28   /////
     Case 2:17-cv-00649-TLN-CKD Document 11 Filed 03/17/21 Page 2 of 2


 1           Accordingly, IT IS HEREBY RECOMMENDED that

 2           1. Petitioner’s petition for a writ of habeas corpus (ECF No. 1) be dismissed; and

 3           2. This case be closed.

 4           These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, petitioner may file written

 7   objections with the court. Such a document should be captioned “Objections to Magistrate

 8   Judge’s Findings and Recommendations.” In his objections petitioner may address whether a

 9   certificate of appealability should issue in the event he files an appeal of the judgment in this

10   case. See Rule 11, Federal Rules Governing Section 2254 Cases (the district court must issue or

11   deny a certificate of appealability when it enters a final order adverse to the applicant). Where, as

12   here, a habeas petition is dismissed on procedural grounds, a certificate of appealability “should

13   issue if the prisoner can show: (1) ‘that jurists of reason would find it debatable whether the

14   district court was correct in its procedural ruling;’ and (2) ‘that jurists of reason would find it

15   debatable whether the petition states a valid claim of the denial of a constitutional right.’” Morris

16   v. Woodford, 229 F.3d 775, 780 (9th Cir. 2000) (quoting Slack v. McDaniel, 529 U.S. 473, 484

17   (2000)). Petitioner is advised that failure to file objections within the specified time may waive

18   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

19   Dated: March 17, 2021
                                                        _____________________________________
20
                                                        CAROLYN K. DELANEY
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24   1
     bour0649.frs
25

26
27

28
                                                        2
